Citation Nr: 0941010	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to November 
1957.  He died in July 2005.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

The appellant appeared at a video conference before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in July 2005; the immediate cause of 
death listed was metastatic parotid cancer due to or as a 
consequence of metastatic left pleural effusion.  

2.  At the time of the Veteran's death, service connection 
was in effect for left nephrectomy, rated as 30 percent 
disabling; and traumatic splenectomy, also rated as 30 
percent disabling.  

3.  The Veteran's in-service splenectomy and nephrectomy 
aided or lent assistance to the production of the Veteran's 
death.

CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death certificate shows that the Veteran died in July 
2005.  According to the death certificate, the immediate 
cause of death was metastatic parotid cancer due to or as a 
consequence of metastatic left pleural effusion.  

At the time of the Veteran's death, service connection was in 
effect for left nephrectomy, rated as 30 percent disabling; 
and traumatic splenectomy, also rated as 30 percent 
disabling.  

Service treatment records reveal no complaints or findings of 
cancer during the Veteran's period of service.  Service 
treatment records do reveal that the Veteran tripped and fell 
down a hatch and struck his left side while on board ship in 
December 1955.  Diagnoses made following the injury were a 
traumatic rupture of the left kidney and spleen.  The 
Veteran's left kidney and spleen were removed as a result of 
the injuries that he sustained.  Subsequent treatment records 
reveal that when the Veteran returned from convalescent leave 
in January 1956 he remained completely asymptomatic with a 
well-healed wound.  

At the time of the Veteran's November 1957 service separation 
examination, there were no indications of any problems 
relating the inservice injury or residuals resulting 
therefrom.  

In 2002, the Veteran was diagnosed with a high grade 
mucoepidermoid carcinoma of the parotid gland and underwent a 
radical neck dissection to remove the carcinoma, with follow-
up radiation and chemotherapy.  The Veteran was able to 
complete the course of radiation therapy; however, he was not 
able to complete any curative chemotherapy course of 
treatment due to repeated bouts of dehydration.  In 2004, the 
Veteran was diagnosed with metastatic mucoepidermoid 
carcinoma of the lungs.  He was unable to complete any 
curative chemotherapy regimen due to repeated bouts of 
dehydration.  

The appellant contends that the removal of the Veteran's 
spleen and kidney in 1955 contributed to the reoccurrence of 
his primary cancer and ineffectiveness of chemotherapy which 
lead to his death in July 2005.  

In a February 2006 letter, the Veteran's VA treating 
physician indicated that the Veteran had been under her care 
for a stage II mucoepidermoid carcinoma of the parotid gland 
which had metastasized.  He was initially treated with 
surgery followed by radiation and concurrent chemotherapy and 
then by chemotherapy when the disease recurred.  She stated 
that the Veteran was never able to complete chemotherapy and, 
when he was able to receive chemotherapy, it was delayed 
because of problems with dehydration and recurrent 
infections.  She noted that the Veteran was status post 
splenectomy and nephrectomy.  The VA physician indicated that 
the spleen was a very important organ that aided the body in 
fighting infections.  Without the organ, the body's immune 
system was not able to function properly.  Because of the 
Veteran's splenectomy, he was at an increased risk of 
infection and when infections occurred it took longer to 
recover.  This lead to delays in his treatment, which 
ultimately lead to decrease in his life expectancy.  

In December 2007, the appellant testified that the Veteran 
was diagnosed with cancer in 2002.  He received treatment at 
VA until January 2005 when he became too ill to travel.  He 
stopped receiving treatment as a result of infection and 
dehydration.  The Veteran's son, who has a Ph.D. in chemistry 
and confirmed knowledge of the science of oncological 
medications, indicated that they were contending that the 
Veteran was unable to receive a regular regime of 
chemotherapy that was curative due to the injuries that he 
sustained in service.  He noted that his father was given 
chemotherapy throughout the entire time that he was seen but 
was only able to receive curative therapy on a limited basis 
because of frequent infection and dehydration.  He submitted 
literature to support his claim.  He stated that it was his 
belief that it was at least as likely as not that his 
father's lack of a spleen and kidney lead to his early demise 
and that it was a contributing factor to his death.  He noted 
that the spleen was part of the immune system and that with a 
decreased immune system, when one is subjected to stresses 
one is unable to recover as fast, as was cited for one of the 
reasons for the delay in the curative therapy.  He also 
indicated that the kidneys helped to regulate the hydration 
level.  He reported that there had to be a minimal level of 
hydration for any chemotherapy treatment to take place.  The 
Veteran's son further stated that the Veteran faced a 
"double whammy" where the hydration was going to come into 
question because of the one kidney, along with the absence of 
part of the lymph system to fight off the infections.  

In a January 2008 letter, the Veteran's treating physician 
indicated that the Veteran had Stage IV mucoepidermoid cancer 
that was treated with chemotherapy in 2005.  As to the 
question of the role of the kidney with respect to hydration, 
chemotherapy and the importance of regular versus disruptive 
regimens of chemotherapy, she noted that patients receiving 
chemotherapy may develop problems with dehydration, that 
dosing of chemotherapy was dependent on kidney function, and 
that because of cell cycle kill, all chemotherapy needed to 
be administered on a regular basis.   As to the role of 
spleen and infections, chemotherapy could cause problems with 
lowering of the blood counts and place patients at a greater 
risk for infections.  Also, patients could not receive 
chemotherapy if they have infections or are immuno-
suppressed.  

In July 2008, the Board sent the claims folder for a Veterans 
Health Administration (VHA) opinion.  The VHA doctor was 
requested, following a review of the claims folder, to render 
an opinion as to whether the removal of the spleen and kidney 
in 1955 as least as likely as not (50 percent probability or 
greater) contributed to the recurrence of his primary cancer 
and ineffectiveness of chemotherapy leading to his death.  

The VHA doctor, in an August 2008 opinion, noted that after 
reviewing the medical records and the published data relevant 
to the subject, the removal of the Veteran's kidney and 
spleen in 1955 was not at least as likely as not contributing 
to the recurrence of his primary cancer and ineffectiveness 
of chemotherapy leading to his death.  

The doctor noted that multiple animal studies had examined 
the effects of splenectomy on cancer growth or recurrence, 
with the results being pretty much conflicting and no firm 
conclusions being reached and the extrapolation of these 
findings to human subjects was not scientifically possible.  
He further observed that human studies examining the effect 
of asplenia on carcinogenesis had consistently shown no 
increase in cancer risk among the patients who had a 
splenectomy performed for trauma.  He also noted that the 
effects of splenectomy on tumor recurrence and survival had 
not been clearly defined.  

In May 2009, the Board requested an additional VHA opinion.  
The Board noted the findings of the Veteran's treating 
physician, the appellant's contentions, the opinion of the 
Veteran's son, and the findings of the August 2008 doctor.  
The Board also provided the regulations with regard to cause 
of death claims.  It was again requested that the doctor 
provide an opinion as to whether the spleen and kidney 
removal in 1955 at least as likely as not contributed to the 
reoccurrence of his primary cancer and ineffectiveness of 
chemotherapy leading to his death.  

In a July 2009 report, a VHA doctor indicated that she had 
reviewed the file in detail.  She noted that the Veteran's 
past medical history was significant for a splenectomy and 
left nephrectomy secondary to trauma; hypertension; and 
hypercholesterolemia.  She further observed that the Veteran 
had a history of smoking three packs of cigarettes per day 
for fifty years.  She stated that mucoepidermoid carcinoma of 
the parotid gland was a rare head and neck carcinoma and 
tumor grade correlated with patient outcome.  The Veteran had 
a poorly differentiated Grade III tumor, which was the 
highest grade.  High grade tumors were highly infiltrative 
and recurred in 30-40 percent of cases and had metastasis at 
presentation in 30 to 40 percent of the cases.  Five year 
survival was less than 50 percent.  

The doctor noted that the major therapeutic approach to 
salivary tumors was adequate and appropriate surgical 
resection.  Radiation was used in the adjuvant setting of 
tumors with adverse features such as positive margins, neural 
or perineural invasion, and lymph node metastasis.  She 
observed that in the Veteran's treating physician's initial 
November 2002 consultation it was noted that she had 
discussed with the Veteran that she was not entirely sure if 
chemotherapy would help with radiation treatment since there 
was little data to indicate what was the best approach to the 
treatment of mucoepidermoid carcinomas.  

The doctor also noted that based upon the recommendations of 
the National Comprehensive Cancer Network (NCCN) guidelines, 
the standard treatment for parotid tumors remained surgical 
resection.  Those patients with high risk features such as 
positive margins, high grade tumors, deep tumors, and lymph 
node positive; adjuvant radiation was given.  Adjuvant 
meaning in addition to definitive therapy, which was surgery.  
In squamous cell carcinomas of the head and neck, 
chemotherapy was used as a radio sensitizer to help radiation 
be more effective.  Therefore, chemotherapy was used in this 
situation to try and increase the effectiveness of the 
radiation therapy and was not the primary modality of 
treatment on which outcome was dependent.  Even in the NCCN 
guidelines, the use of concurrent chemotherapy and radiation 
therapy in parotid tumors was a category 2B recommendation, 
which meant that the panel could not agree on a standard 
approach due to lack of evidence based data.  She noted that 
when chemotherapy was used together with radiation therapy, 
the toxicity was additive and increased over one being used 
alone.  The most common problems were mucositis, sores in the 
mouth, xerostomia or dry mouth, and nausea and vomiting.  
When the Veteran started his concurrent treatment, in 
multiple follow-ups to assess tolerance, it was repeatedly 
documented that he had loss of taste, was nauseated, took 
very little liquids and no solids, and had xerostomia and 
mucositis.  He also had documented weight loss.  The doctor 
stated that the Veteran was experiencing expected and common 
side effects of concurrent chemotherapy and radiation that 
were well documented in the oncology literature.  

The doctor further noted that in a December 2002 note, P. M., 
R.N., indicated that the Veteran complained of weakness, 
dizziness, poor appetite, and nausea with emesis.  She noted 
that she had discussed with the treating VA physician these 
complaints and would hold further chemotherapy due to ongoing 
difficulty with nausea, decreased appetite and dizziness.  
The doctor stated that the side effects were common and 
occurred whether the Veteran had one or two kidneys.  A 
splenectomy also did not affect these complications of 
therapy.  The problems of damage to the lining in the mouth 
in the field of radiation was a local toxicity and as a 
result, patients had a difficult time eating because it hurt.  
They became dehydrated because they were unable to keep up 
their fluid intake.  They also lost fluid from damaged 
mucosa.  Nutritionally, they became depleted due to decreased 
intake due to decreased appetite from the chemotherapy, 
nausea, vomiting, and pain from the mouth sores.  The doctor 
noted that the Veteran's treating physician did not indicate 
in her notes that the treatment was stopped because of 
recurrent infection.  

The doctor observed that the Veteran did progress and 
developed asymptomatic lung metastasis.  He was again started 
on chemotherapy in a palliative setting.  She noted that once 
the cancer spread, the goal became palliation, which meant to 
reduce the potential complications of a growing tumor.  The 
treatment was given to try to prevent tumors from pressing on 
surrounding structures, possible breathing problems from 
blocking an airway, and bleeding from invasion of surrounding 
blood vessels.  The goal was to keep the patient as 
functional as possible.  If the treatment was causing more 
harm than what was being prevented, it was then stopped.  

The doctor stated that the chemotherapy that the Veteran 
received when he developed lung metastasis was not given for 
curative intent.  Chemotherapy for recurrent or metastatic 
parotid gland tumors in prospective clinical trials had a 
response rate of 10 to 20 percent.  This did not mean that 
the cancer went away in 10-20 out of 100, only that the 
cancer shrank to some degree in 10-20 percent of patients, 
but survival was not increased.  The intent of palliative 
chemotherapy was not to increase survival but to improve the 
quality of life.  In those few where the tumor did shrink, 
they may live longer.  This increase in life was usually in 
terms of a few weeks to months.  

The doctor indicated that the Veteran had a highly aggressive 
rare parotid tumor that had several high risk features: lymph 
node involvement, high grade, positive margins.  He also had 
a very poor prognosis.  She further stated that splenectomy 
was associated with increased risk for infections with 
certain organisms, but she could not find any documentation 
that the Veteran had an infection related to these specific 
infections.  She noted that decreased white blood cell counts 
were an expected complication of chemotherapy and all 
patients receiving chemotherapy were at an increased risk for 
infection.  Mucosal barrier breakdown, malnutrition, and 
decreased activity level all contributed to increased risk.  

The doctor noted that she had reviewed the treating 
physician's February 2006 letter and indicated that her 
documentation regarding his treatment course did not match 
her statements in the letter.  

Finally, the doctor stated that based upon a thorough review 
of the Veteran's history, his splenectomy and nephrectomy did 
not contribute to the recurrence of his cancer or his ability 
to receive palliative treatment.  His life expectancy was not 
affected.  

In a September 2009 response to the July 2009 report, the 
Veteran's son indicated that he had reviewed the opinion and 
found several discrepancies between the VA doctor's 
statements and established cancer protocol and research 
literature.  He noted that with regard to the reference to 
the Veteran's 50 year smoking habit, the International Agency 
for Research on Cancer had indicated that no association was 
found between tobacco use and alcohol use and salivary glands 
in case controlled studies.  The only link that had been 
established between smoking and tumors of the salivary gland 
was a Warthin tumor, which was a benign tumor highly likely 
to become malignant.  

With regard to the doctor's description of side effects of 
patients undergoing chemotherapy, the son noted that while it 
was very true that patients experienced most or all of the 
symptoms, there were specific physiological conditions under 
which chemotherapy was not administered.  Two such conditions 
were frequently present in the Veteran's case, dehydration 
and rampant infection.  He indicated that the Veteran very 
likely developed normal chemotherapy side effects; however, 
for side effects influenced by the vital physiological 
processes of hydration level maintenance and infection 
control, the Veteran was not a normal cancer patient.  The 
lack of spleen and diminished kidney capacity meant his 
recovery time from bouts of dehydration and infection was 
longer than a normal patient.  His recovery times were 
sufficiently long enough to disrupt his chemotherapy schedule 
and when patients did not receive chemotherapy on a regular 
schedule, they did not achieve the full potential that 
chemotherapy could provide.  

The son stated that the relationship being presented was the 
Veteran lost his spleen and left kidney as a result of 
injuries sustained while on active duty; while attempting to 
undergo chemotherapy, the Veteran frequently developed bouts 
of dehydration and infection common to most chemotherapy 
patients; once the Veteran developed dehydration or an 
infection, his rate of recovery was significantly longer than 
patients with a spleen and two fully functioning kidneys; the 
recovery rate for dehydration and infection for the Veteran 
was sufficiently long enough to cause disruption in his 
standard chemotherapy schedule, consequently, he did not 
receive the full benefit of chemotherapy; evidence can be 
seen in his CT scan where tumors shrunk from what little 
therapy was received; and since the Veteran's service-related 
injuries interfered with his ability to receive regular 
chemotherapy and his medical records showed the tumors were 
responding to chemotherapy, it was more likely than not that 
he died prematurely as a consequence of service-related 
injuries.

Finally, the son noted that the reviewer had correctly stated 
that this type of cancer showed only a 10-20 percent response 
rate; however, she appeared to have not reviewed the CT 
evidence that demonstrated that the Veteran's tumor had 
shrunk in response to the few treatments he had received in 
the fall of 2004.  As the tumors did show a response, it was 
logical and reasonable to conclude that if he had been able 
to complete standard courses of chemotherapy, in all 
likelihood, he would have lived longer.  

The Board notes that for an appellant to prevail in her claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for the cause of the 
Veteran's death, it cannot be stated that the preponderance 
of the evidence is against the claim of service connection.

The combined opinions demonstrate that the evidence is at 
least in equipoise that the Veteran's splenectomy and 
nephrectomy provided impediment in his ability to receive 
chemotherapy for his parotid gland cancer which subsequently 
metastasized to his lungs.  Both the Veteran's treating 
physician and his son, who has a Ph.D. in chemistry, have set 
forth statements, opinions, and literature to support this 
claim.  While the 2008 and 2009 VA doctors have indicated 
that it not at least as likely as not that the Veteran's 
injuries/surgeries caused or lead to his death, they have not 
specifically stated that the chemotherapy regime, which could 
have aided the Veteran in his fight against cancer, was not 
adversely impacted by the lack of a spleen or kidney.  The 
2009 doctors, while indicating that the veteran suffered from 
the same side effects as those who had two kidney and spleen, 
and indicated that the Veteran's second round of chemotherapy 
treatment was for palliative effects as opposed to a curative 
effect, also observed that where the tumor did shrink, 
patients may live longer.  Such was the case here.

As noted above, to be a contributory cause of death, it must 
be shown that the service-connected disability aided or lent 
assistance to the production of death.  The evidence of 
record is at least in equipoise as to whether the Veteran's 
inservice splenectomy and nephrectomy prevented him from 
receiving the full regimen of chemotherapy, which would have 
lengthened his left expectancy.  As such, reasonable doubt 
must be resolved in favor of the appellant and service 
connection is warranted for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


